DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 4 and 9 are amended as follows:
Claim 4 (currently amended): The device of claim 1, wherein the controller is configured to turn off the first switch to disconnect the alternator and the second battery from each other, to turn off the third switch to disconnect the alternator and the electronic device from each other, and to turn on the second switch to connect the second battery and the electronic device with each other in response to determining that the state of charge of the second battery exceeds the first reference value.

Claim 9 (currently amended): A method for controlling a battery in a vehicle, comprising: 
	determining, by a controller, whether a load has occurred on an electronic device connected to one of a plurality of batteries; 
adjusting, by an alternator, the voltages supplied to the plurality of batteries; 
disposing a first switch between: a first point connecting the alternator and a first battery of the plurality of batteries, and a second battery of the plurality of batteries; 
disposing a second switch between: a second point connecting the second battery and the first switch, and the electronic device;

determining, by the controller, whether the state of charge of the second battery exceeds a first reference value in response to determining that the load has occurred on the electronic device; 
determining, by the controller, whether the state of charge of the second battery exceeds a second reference value less than the first reference value in response to determining that the state of charge of the second battery is less than the first reference value; and 
turning on, by the controller, the first switch to connect the alternator and the second battery with each other, turning on the second switch to connect the second battery and the electronic device with each other, and turning off the third switch to disconnect the alternator and the electronic device from each other in response to determining that the state of charge of the second battery exceeds the second reference value.
Authorization for this examiner’s amendment was given in an interview with Steve Jensen on January 27, 2022.
Allowable Subject Matter
Claims 1, 4, 7, 9, 12, and 15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1 and 9, the device and method claimed including the specific switch configuration, and the controller performing the claimed determinations and switch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
1-27-2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836